The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continuation
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul C. Haughey on August 24, 2022.

In the claims:
 7. (Currently Amended) A method, comprising: receiving, at a gateway of a Controller Area Network (CAN) bus on a vehicle and via at least one of a wireless interface or a wired interface of the vehicle, a plurality of messages targeted at one or more electronic control units (ECU) coupled with the CAN bus; generating one or more input vectors based on the plurality of messages, each of the one or more input vectors having a first number of elements; generating, using one or more machine learning models, a corresponding output vector based on each of the one or more input vectors, each output vector having the first number of elements; generating one or more comparison results between each of the one or more input vectors and the corresponding output vector; and based on the one or more comparison results, performing one of: allowing the plurality of messages to enter the CAN bus or preventing the plurality of messages from entering the CAN bus, wherein each of the plurality of messages includes an arbitration identifier and a payload, wherein the one or more input vectors are generated based on both the arbitration identifier and the payload of each of the plurality of messages, wherein the one or more machine learning models comprise a plurality of encoders and corresponding decoders, wherein generating, using one or more machine learning models, a corresponding output vector based on each of the one or more input vectors comprises: Page 2 of 12 transforming, using the one or more encoders, each of the one or more input vectors to a corresponding intermediate vector, the intermediate vector having a second number of elements, the second number being smaller than the first number; and reconstructing, using the one or more corresponding decoders, the one or more output vectors from the corresponding one or more intermediate vectors, wherein the one or more comparison results comprise a combined reconstruction loss between the one or more input vectors and the corresponding one or more output vectors; and wherein the plurality of messages is prevented from entering the CAN bus based on the combined reconstruction loss exceeding a threshold, wherein each corresponding pair of encoder and decoder is trained based on a training set of only normal messages having the associated arbitration identifier, the training set of normal messages received from one or more vehicles during normal operations of the one or more vehicles; wherein the training is an unsupervised training operation; wherein the one or more encoders comprises a plurality of encoders, each encoder being associated with an arbitration identifier included in the plurality of messages; wherein the one or more decoders comprises a plurality of decoders, each decoder being associated with the arbitration identifier of the corresponding encoder, wherein each element of the one or more input vectors is generated based on the payload of a message of the plurality of messages; and wherein generating, using one or more machine learning models, an output vector based on each of the plurality of input vectors comprises, for each input vector of the plurality of input vectors comprises: selecting a corresponding pair of encoder and decoder from, respectively, the plurality of encoders and the plurality of decoders based on the arbitration identifier of the input vector: and generating the output vector for the input vector using the selected pair of encoder and decoder.
11. (Amended) The method of claim 7, further comprising: transforming the arbitration identifier of each of the plurality of messages to a multi- dimensional identifier vector; wherein each element of the one or more input vectors is generated based on the payload and the identifier vector of the arbitration identifier of a message of the plurality of messages.


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 7, 11 – 12 and 21 – 35 are allowable over the prior art since the prior art references, which include Applicant’s own work, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of wherein the one or more input vectors are generated based on both the arbitration identifier and the payload of each of the plurality of messages, wherein the one or more machine learning models comprise a plurality of encoders and corresponding decoders, wherein generating, using one or more machine learning models, a corresponding output vector based on each of the one or more input vectors comprises: Page 2 of 12 transforming, using the one or more encoders, each of the one or more input vectors to a corresponding intermediate vector, the intermediate vector having a second number of elements, the second number being smaller than the first number; and reconstructing, using the one or more corresponding decoders, the one or more output vectors from the corresponding one or more intermediate vectors, wherein the one or more comparison results comprise a combined reconstruction loss between the one or more input vectors and the corresponding one or more output vectors; and wherein the plurality of messages is prevented from entering the CAN bus based on the combined reconstruction loss exceeding a threshold, wherein each corresponding pair of encoder and decoder is trained based on a training set of only normal messages having the associated arbitration identifier, the training set of normal messages received from one or more vehicles during normal operations of the one or more vehicles; wherein the training is an unsupervised training operation; wherein the one or more encoders comprises a plurality of encoders, each encoder being associated with an arbitration identifier included in the plurality of messages; wherein the one or more decoders comprises a plurality of decoders, each decoder being associated with the arbitration identifier of the corresponding encoder, wherein each element of the one or more input vectors is generated based on the payload of a message of the plurality of messages; and wherein generating, using one or more machine learning models, an output vector based on each of the plurality of input vectors comprises, for each input vector of the plurality of input vectors comprises: selecting a corresponding pair of encoder and decoder from, respectively, the plurality of encoders and the plurality of decoders based on the arbitration identifier of the input vector: and generating the output vector for the input vector using the selected pair of encoder and decoder.
AAPA (Applicant Admitted Prior Art as disclosed in as-filed disclosure) is relied upon to suggest a method, comprising: receiving (reads on gateway which routes messages among the multiple CAN buses wired or wireless messages sent to ECUs connected to the CAN bus, see AAPA para 0001 – 0003 and 0035 – 0037), at a gateway of a Controller Area Network (CAN) bus on a vehicle and via at least one of a wireless interface or a wired interface of the vehicle (reads on multiple CAN buses connected via wire or wirelessly via a gateway which routes messages among the multiple CAN buses, see AAPA para 0001 – 0002), a plurality of messages targeted at one or more electronic control units (ECU) coupled with the CAN bus (reads on network packets sent to a ECU connected to the CAN bus, see AAPA para 0001 – 0003); wherein each of the plurality of messages includes an arbitration identifier and a payload (reads on the messages include an arbitration identifier and content, see AAPA para 0035); however, AAPA does not teach Applicant’s independent claim language.
La Marca (US Pub. No. 2019/0199743 A1) is relied upon to suggest generating one or more input vectors based on the plurality of messages (reads on the input quantity vector is formed from one or more current data packets or a portion of a data packet, see La Marca para 0040 and 0047), each of the one or more input vectors having a first number of elements (reads on the exemplary x1 and x2 of input quantity vector x, see La Marca Figure 2 and para 0040): generating (reads on the resulting output quantity vector x’ which is based on the input quantity vector x, see La Marca Figure 2 and para 0022 and 0040), using one or more machine learning models (reads on using an autoencoder, see La Marca para 0039 – 0040), a corresponding output vector based on each of the one or more input vectors (reads on the resulting output quantity vector x’ which is based on the input quantity vector x, see La Marca Figure 2 and para 0022 and 0040), each output vector having the first number of elements (reads on x’ having the same number of elements as x, see La Marca Figure 2 and para 0040); generating one or more comparison results between each of the one or more input vectors and the corresponding output vector (reads on the reconstruction error between the respective input quantity vector x and the resulting output quantity vector x’ is as low as possible, see La Marca para 0022); and wherein the one or more input vectors are generated based on at least one of the arbitration identifier or the payload of each of the plurality of messages (reads on the input quantity vector is determined from at least a portion of one or a plurality of the data packets of the data stream used, see La Marca para 0016, 0026, 0030, 0044, 0045 and 0047), wherein the one or more machine learning models comprise one or more encoders and one or more corresponding decoders (reads on the variational autoencoder has an encoder and decoder part, see La Marca para 0039), wherein generating (reads on the resulting output quantity vector x’ which is based on the input quantity vector x, see La Marca Figure 2 and para 0022 and 0040), using one or more machine learning models (reads on using an autoencoder, see La Marca para 0039 – 0040), a corresponding output vector based on each of the one or more input vectors (reads on the resulting output quantity vector x’ which is based on the input quantity vector x, see La Marca Figure 2 and para 0022 and 0040) comprises: transforming, using the one or more encoders, each of the one or more input vectors to a corresponding intermediate vector (reads on the encoder uses the input quantity vector x as input and produces one or more intermediate layers that has a lower dimensionality than the input quantity vector x, see La Marca para 0040), the intermediate vector having a second number of elements, the second number being smaller than the first number (reads on the one or more intermediate layers have a lower dimensionality than the input quantity vector x, see La Marca para 0040); and reconstructing, using the one or more corresponding decoders, the one or more output vectors from the corresponding one or more intermediate vectors (reads on the decoder maps the output of the encoder into an output quantity vector x’ that has the same dimensionality as the input quantity vector x, see La Marca para 0040), wherein the one or more comparison results comprise a combined reconstruction loss between the one or more input vectors and the corresponding one or more output vectors (reads on the reconstruction error between input quantity vector x and output quantity vector x′ becomes as small as possible, see La Marca para 0042); however, integrating the teachings of La Marca do not remedy the deficiencies of the prior art of record. Stein (WO 2020/178811 A1) is relied upon to suggest the one or more input vectors are generated based on at least one of the arbitration identifier or the payload of each of the plurality of messages (reads on the input/introduced sequences to the model are CAN messages having properties including a CAN message type, payload and timestamp, see Stein page 7 line 27 – page 8 line 11, page 9 lines 24 – 28, page 31 lines 1 – 12, page 55 lines 14 – 20 and page 55 line 24 – page 56 line 5); based on the one or more comparison results (reads on based on the model reconstruction error of the introduced sequences classifying the input as anomalous or not and when classified as anomalous preventing/blocking at least one of the CAN messages of the sequence before it is transmitted on the CAN bus, see Stein page 5 lines 8 – 20), performing one of: allowing the plurality of messages to enter the CAN bus or preventing the plurality of messages from entering the CAN bus (reads on preventing/blocking at least one of the CAN messages of the sequence before it is transmitted on the CAN bus, see Stein page 5 lines 8 – 20, page 7 line 27 – page 8 line 11 and page 56 lines 6 – 14); wherein the plurality of messages is prevented from entering the CAN bus (reads on preventing/blocking at least one of the CAN messages of the sequence before it is transmitted on the CAN bus, see Stein page 5 lines 8 – 20, page 7 line 27 – page 8 line 11 and page 56 lines 6 – 14) based on the combined reconstruction loss exceeding a threshold (reads on determining the sequence is anomalous based on the autoencoder reconstruction error, see Stein page 5 lines 8 – 20, page 9 line 29 – page 10 line 8, page 39 lines 22 – 30, page 54 line 32 – page 55 line 8 and page 56 line 6 – 14. The Examiner construes the classification based on a reconstruction error to at least implicitly teach an exceeded threshold); wherein each corresponding pair of encoder and decoder is (reads on applying the specific model for the target CAN message type of a plurality of CAN message type classification models/encoder-decoder/pre-defined model types for a plurality of respective CAN message types, see Stein page 8 line 18 – page 9 line 10, page 9 lines 24 – 28, page 34 lines 1 – 23 and page 34 lines 31 – page 35 line 15 and page 35 line 22 – page 36 line 3 and page 52 lines 15 – 24) trained based on a training set of only normal (reads on the CAN messages of the training set can be obtained from valid operation of the vehicle, see Stein page 31 lines 1 – 12) messages having the associated arbitration identifier, the training set of normal messages received from one or more vehicles during normal operations of the one or more vehicles (see Stein page 31 lines 1 – 12); wherein the training is an unsupervised training operation (see Stein page 34 lines 6 – 23); however, integrating the teachings of Stein do not remedy the deficiencies of the prior art of record.
 Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/
Primary Examiner, Art Unit 2496